                 Case 2:19-cr-00248-JCC Document 33 Filed 10/14/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0248-JCC
10                              Plaintiff,                     ORDER
11          v.

12   KENNETH L. PRATT,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. On December 4, 2019, Defendant was
16   charged by indictment with possession with intent to distribute a controlled substance and
17   possession of a firearm in furtherance of a drug trafficking crime. (Dkt. No. 1.) After a
18   continuance, trial was scheduled for April 13, 2020. (Dkt. No. 14.) As a result of the COVID-19
19   pandemic’s impact in this district, the parties moved to vacate the trial date and set a status
20   conference to determine an appropriate trial date. (Dkt. No. 18.) The Court granted the motion,
21   scheduled a status conference for June 2, 2020, and held that the time between the date of the
22   Court’s order and the date of the status conference was an excludable period under the Speedy
23   Trial Act. (Dkt. No. 20.) As a result of the ongoing impact of the pandemic, the Court continued
24   the status conference to August 4, 2020, (Dkt. No. 30), and then to October 27, 2020, (Dkt. No.
25   32).
26          Over the past six months, the COVID-19 pandemic has significantly impacted the


     ORDER
     CR19-0248-JCC
     PAGE - 1
               Case 2:19-cr-00248-JCC Document 33 Filed 10/14/20 Page 2 of 3




 1   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of

 2   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court

 3   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the

 4   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 5   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 6   improved such that the Court can resume a limited number of in-person criminal jury trials.

 7   Chief Judge Martinez has concluded that:

 8          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 9          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
10          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
11
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. Accordingly, the Court SETS this matter
12
     for trial on February 1, 2021. Further, the Court FINDS the ends of justice served by continuing
13
     trial to this date outweigh Defendant’s and the public’s interests in a speedy trial. See 18 U.S.C.
14
     § 3161(h)(7)(A). The reasons for this finding are:
15
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
16
                spectrum of jurors to represent a fair cross section of the community, which would
17
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
18
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
19
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
20
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
21
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
22
     Accordingly, the Court ORDERS:
23
            1. Trial in this matter is scheduled for February 1, 2021.
24
            2. The pretrial motions deadline is December 7, 2020.
25
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
26


     ORDER
     CR19-0248-JCC
     PAGE - 2
              Case 2:19-cr-00248-JCC Document 33 Filed 10/14/20 Page 3 of 3




 1             proposed jury instructions, and proposed verdict forms—must be submitted no later

 2             than Monday, January 18, 2021.

 3         4. The period from April 8, 2020, when the Court granted a continuance based on the

 4             impact of COVID-19, until February 1, 2021, is an excludable time period under 18

 5             U.S.C. section 3161(h)(7)(A).

 6         5. The status conference scheduled for October 27, 2020 is VACATED.

 7         DATED this 14th day of October 2020.




                                                      A
 8

 9

10
                                                      John C. Coughenour
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0248-JCC
     PAGE - 3
